Order of Cayuga County Court reversed and judgment of the Court of Special Sessions of the Town of Sennett reinstated. The challenged simplified traffic information, being substantially in the form prescribed by the Commissioner of Motor Vehicles pursuant to section 207 of the Vehicle and Traffic Law, when coupled with the bill of particulars of the violation charged filed by the peace officers, was sufficient to inform defendant and the court of the nature and character of the violation with which defendant was charged and to satisfy the applicable statutory requirements (Code Grim. Pro., § 147-a et seq., enacted as pt. IV, tit. Ill, ch. I-A [Simplified Traffic Informations] by L. 1962, ch. 605, effi. Oct. 1, 1962).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Burke, Foster and Scileppi. Judge Van Voorhis dissents and votes to affirm.